La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
Los nuevos caracteres del marco social en el que se desarrollan las relaciones privadas internacionales, como consecuencia de fenómenos como el creciente alcance global de las actividades empresariales y de los medios de comunicación así como las características de las migraciones actuales, condicionan los presupuestos del Derecho Internacional Privado y hacen aconsejable revisar el contenido y aplicación de sus normas. P.A. De Miguel Asencio, El Derecho internacional privado ante la globalización, Madrid, Anuario Español de Derecho Internacional Privado, T. 1, 2001, pág. 37.
*4Debemos decidir si incorporamos a nuestro ordenamiento jurídico procesal la doctrina del common law de forum non conveniens. Si lo hacemos, tenemos entonces que resolver si de acuerdo a dicha doctrina, una controversia sobre servicios profesionales de abogado, que surge de un contrato suscrito en República Dominicana por un abogado domiciliado de ese país y un ciudadano estadounidense domiciliado en Puerto Rico, y que trata sobre un inmueble sito en la República Dominicana, debe ser litigada en los tribunales de Puerto Rico o en los de la isla vecina.
I
El 11 de agosto de 1995 el Ledo. Fernando Ramírez Sainz y el Sr. Alexander Cabanillas Tere suscribieron un contrato de servicios profesionales cuota litis y un poder general, en la ciudad de Santo Domingo de Guzmán.(1) El licenciado Ramírez Sainz se comprometió a brindar sus servicios profesionales como abogado a favor del señor Cabanillas Tere, en particular, para cobrar una suma de dinero que el Sr. Julio de la Cruz Rodríguez Ramos le adeudaba. El recobro se podría realizar mediante el pago en efectivo o la ejecución de una propiedad que garantizaba la deuda. Por su parte, el señor Cabanillas se obligó a pagar al licenciado Ramírez Sainz, por honorarios, el treinta por ciento de la suma o valor recuperado, más los gastos que conllevara la tramitación del cobro. Los señores Ramírez Sainz y Rodríguez Ramos son ciudadanos dominicanos, domiciliados en la República Dominicana. Por otro lado, el señor Cabanillas Tere es ciudadano estadounidense, domiciliado en Puerto Rico.
*5No fue posible cobrar la deuda en activos líquidos, por cuya razón se ejecutó la propiedad que la garantizaba y, a través de dicha gestión profesional, el abogado obtuvo el certificado de título de la propiedad en controversia a favor del cliente. Una vez entendió que había completado su obligación, el licenciado Ramírez Sainz envió al señor Cabanillas Tere, mediante carta de 10 de octubre de 1997, un “estado de cuenta” que reclamaba el pago de $38,400 por honorarios de abogado más $3,257.26 por gastos para un total de $41,657.26. El 14 de octubre de 1997 el señor Cabanillas Tere contestó la misiva enviada por el letrado, aceptando la deuda. Además propuso pagarle $1,500 mensuales en lo que restaba de 1997, ya que luego podría “aligerar el pago”.
El señor Cabanillas Tere realizó varios pagos parciales para satisfacer la suma adeudada.(2) Sin embargo, en febrero de 1998 dejó de hacer desembolsos al licenciado Ramírez Sainz porque alegadamente se había trabado una controversia en el Tribunal de Tierras de la República Dominicana, en la cual se impugnaba el título de la propiedad ejecutada. Entre los meses de marzo y abril de 1998, el licenciado Ramírez Sainz envió una comunicación al señor Cabanillas Tere informándole sobre el caso presentado en la República vecina y, además, le indicó que si lo deseaba podía representarlo en dicho pleito, por lo cual le cobraría honorarios ascendentes a otro treinta por ciento del valor de la propiedad ejecutada. El señor Cabanillas Tere entendió que la representación legal en el pleito de impugnación de título estaba incluida en la primera transacción porque en el contrato cuota litis el licenciado Ramírez Sainz se había obligado a entregarle un “título limpio”. En desacuerdo con esta interpretación del contrato, el licenciado Ramírez Sainz envió una reclamación extrajudicial por los honorarios no satisfechos el 5 de abril de 1999.
*6Al no recibir respuesta, el 12 de agosto de 1999 el licenciado Ramírez Sainz presentó una demanda sobre cobro de dinero contra el señor Cabanillas Tere, su esposa fulana de tal y la sociedad de bienes gananciales compuesta por ambos, en el Tribunal de Primera Instancia, Sala Superior de San Juan.(3) Oportunamente, el señor Cabanillas Tere contestó la demanda. Levantó como defensas afirmativas que el tribunal carecía de jurisdicción porque el acuerdo entre las partes tuvo lugar en la República Dominicana y el inmueble sobre el cual trató está ubicado allí. Adujo, además, que el licenciado Ramírez Sainz no cumplió las obligaciones contraídas en el acuerdo. Así las cosas, se llevó a cabo el descubrimiento de prueba que incluyó deposiciones a ambas partes, interrogatorios, requerimientos de admisiones y solicitudes de producción de documentos.
Posteriormente, el licenciado Ramírez Sainz solicitó que se dictara sentencia sumaria a su favor. Alegó que el señor Cabanillas Tere había reconocido la deuda. Además, indicó que no había controversia real sustancial en cuanto a que él había cumplido con su obligación contractual de cobrar la acreencia del demandado. Unió a su moción un certificado de título expedido por el Registro de Títulos de la República Dominicana, en el que aparece la propiedad inscrita a nombre del demandado, y una certificación del Tribunal de Tierras de República Dominicana, de la cual surge que el terreno está registrado a nombre del señor Cabanillas Tere.
El demandado se opuso a la solicitud de sentencia sumaria y señaló que la inscripción de la propiedad se había impugnado ante el Tribunal de Tierras de la República Dominicana, debido a que el abogado no había realizado su gestión adecuadamente. Por lo tanto, subsistía una controversia en torno a los servicios profesionales prestados por *7el demandante, es decir, sobre el cumplimiento de la obligación contractual por parte del licenciado Ramírez Sainz. Junto a la moción en oposición se sometió una carta suscrita por el Sr. M.A. Báez Brito, dirigida a los jueces del Tribunal de Tierras, en la cual se impugna la inscripción de la propiedad a favor del señor Cabanillas Tere.
Luego de celebrar una vista, el Tribunal de Primera Instancia denegó la moción de sentencia sumaria y ordenó la paralización de los procedimientos hasta tanto el Tribunal de Tierras de la República Dominicana emitiera una determinación con respecto a la impugnación de la inscripción de la propiedad. El licenciado Ramírez Sainz acudió, mediante recurso de certiorari, al Tribunal de Apelaciones, quién expidió el auto y modificó la resolución del tribunal de instancia. Confirmó la determinación de denegar la solicitud de sentencia sumaria, pero revocó lo referente a la paralización de los procedimientos.
Una vez devuelto el caso al tribunal de instancia, el licenciado Ramírez Sainz presentó una nueva moción de sentencia sumaria. En ésta alegó que el Tribunal de Tierras había resuelto la impugnación de la inscripción de manera favorable al señor Cabanillas Tere y presentó documentos acreditativos de que el proceso seguido en la República Dominicana había concluido. El demandado se opuso a la solicitud de sentencia sumaria alegando que no se había demostrado que la resolución del Tribunal de Tierras fuese firme. Adujo, además, que la suma adeudada arm no estaba determinada puesto que existía controversia sobre el valor del predio ejecutado, treinta por ciento del cual representaba los honorarios por satisfacer.
Con el propósito de aclarar el valor del inmueble ejecutado, el licenciado Ramírez Sainz sometió una evaluación preparada por un tasador certificado de la República Dominicana. El señor Cabanillas Tere se opuso a dicho informe, por lo que ambas partes acordaron y aceptaron realizar una nueva tasación, por otro profesional, sobre la cual *8se establecerían los honorarios que estaba obligado a satisfacer el demandado. El Ing. Fabio García Molina realizó la segunda tasación y concluyó que la propiedad tenía, para 1997, un valor de $152,000.
El demandante enmendó entonces su solicitud de sentencia sumaria, a lo cual respondió el señor Cabanillas Tere alegando que se había presentado una segunda impugnación de inscripción del predio en los tribunales dominicanos, por lo cual la controversia continuaba. Además, solicitó la desestimación de la demanda fundamentándose en la doctrina de forum non conveniens. El 17 de marzo de 2004 el Tribunal de Primera Instancia declaró “con lugar” la segunda solicitud de sentencia sumaria, promovida por el licenciado Ramírez Sainz y ordenó al señor Cabanillas Tere pagar $41,107.26,(4) así como intereses por mora a ser computados desde que se le requirió extrajudicialmente el pago de la deuda, más los intereses legales desde la fecha de la sentencia y hasta que ésta sea satisfecha en su totalidad. Se le ordenó también pagar las costas y los gastos en los que incurrió el demandante, más $1,000 por honorarios de abogado. Entendió el foro sentenciador que la deuda era líquida y exigible desde que el abogado cumplió con la obligación contractual que había asumido con el demandado.(5)
*9El señor Cabanillas Tere recurrió al Tribunal de Apelaciones. Entre otros asuntos, adujo que la demanda debía desestimarse, fundamentándose en la doctrina de forum non conveniens, por ser los tribunales de la República Dominicana los más apropiados o convenientes para atender esta controversia. Al respecto, afirmó que durante el proceso surgieron varias situaciones en la isla vecina que son esenciales a la solución de la controversia trabada en los tribunales puertorriqueños. La última de éstas consiste en que, alegadamente, los trabajos de deslinde llevados a cabo por el agrimensor contratado por el licenciado Ramírez Sainz se ejecutaron ilegal e inapropiadamente.(6) Por esto, el demandado arguye que los servicios prestados por el abogado han sido ineficaces para hacer efectivo su crédito, ya que no tiene posesión física ni puede hacer uso de la propiedad que el licenciado Ramírez Sainz gestionó a su favor.(7)
El Tribunal de Apelaciones revocó la sentencia sumaria dictada por el tribunal de instancia y le ordenó determinar si es el foro más apropiado para resolver el litigio o si el foro más conveniente en este caso resulta ser un tribunal de la República Dominicana. Si concluyera el Tribunal de Primera Instancia que efectivamente es el foro más apropiado, el tribunal intermedio apelativo le ordenó dilucidar la controversia en una vista plenaria.
*10Inconforme con la decisión del Tribunal de Apelaciones, el licenciado Ramírez Sainz recurre y plantea que ese foro erró al determinar que convenía auscultar la aplicabilidad de la doctrina de forum non conveniens, variando con ello la ley del caso. El demandado expone, además, que los documentos en los cuales se fundamentó el tribunal apelativo para concluir que había controversia sobre hechos esenciales, no fueron presentados ante el Tribunal de Primera Instancia.
II
En Puerto Rico la doctrina de forum non conveniens no ha sido objeto de atención detenida. No hay legislación al respecto y el único caso en el que se menciona es Marrero Reyes v. García Ramírez, 105 D.P.R. 90 (1976), que trataba sobre una petición de custodia que presentó la madre de una menor que vivía con los abuelos en el extranjero. Allí expresamos, primeramente, que “[l]os tribunales debemos sopesar diversos factores para determinar si, aun gozando de jurisdicción, debemos abstenernos de ejercerla,” para luego indicar “que es enteramente posible que ciertos factores inviten a invocar la doctrina de forum non conveniens, pero que el peso de otros aconsejen el ejercicio de jurisdicción”.(8) No obstante, el Tribunal no discute la doctrina ni la explica, y resuelve de acuerdo con el principio del bienestar del menor. Siendo ello así, nos corresponde precisar ahora los contornos de esta figura y decidir sobre su aplicación en nuestra jurisdicción. Para ello, debemos recurrir al derecho internacional privado y al derecho comparado, pues éste “no sólo nos ayuda a entender mejor el derecho como creación cultural, sino que proporciona una base intelectual para la interpretación y el análisis de los *11distintos sistemas jurídicos, lo que en definitiva ayuda también a entender e interpretar el sistema propio”.(9)
A. El derecho internacional privado es la disciplina que estudia y explica las leyes que aplican a una controversia entre personas de ciudadanía o domicilio diferente, o, en general, a casos vinculados a más de un Estado(10) y determina cuál foro judicial debe resolver esos casos.(11) También establece el procedimiento para reconocer un acto realizado en un territorio con jurisdicción separada o una sentencia dictada por un tribunal extranjero.(12) Ante los nuevos desarrollos en las comunicaciones y la transportación, es decir, ante el proceso conocido como globalización, se hace cada vez más crítico reconocer el alcance y la importancia de esa rama del Derecho.
*12En Puerto Rico las normas de derecho internacional privado son pocas y están dispersas, en forma fragmentada, en varias leyes.(13) Igualmente, la jurisprudencia sobre este tema es escasa. Resulta, pues, oportuno examinar y pautar el derecho aplicable a la controversia aquí planteada.
Cuando ante un tribunal se presenta una controversia con elementos de extranjería se debe, en primer lugar, examinar si se tiene jurisdicción y competencia, tanto sobre la materia, como sobre las personas. En los países con tradición de common law este dilema se ha atendido adoptando los llamados long arm statutes, o estatutos que permiten extender la jurisdicción personal sobre quienes hacen gestiones de negocios desde otro Estado. De esa forma, es más fácil adquirir jurisdicción sobre una controversia aun cuando no hayan contactos sustanciales con el foro judicial donde se presenta.(14) Más aún, cuando los tribunales estatales tienen jurisdicción general sobre la materia.
*13El análisis, sin embargo, no concluye con la determinación de jurisdicción y competencia.(15) En algunos estados, principalmente los pertenecientes a la tradición del common law, se entra a considerar si el foro local es el más adecuado o conveniente para atender la controversia, aunque tenga jurisdicción y sea competente. Ello, con el propósito de evitar que un tribunal tenga que atender controversias con las cuales tiene poca relación o interés. Los criterios para esta determinación los provee la doctrina de forum non conveniens. Si el tribunal determina que no es el foro más apropiado, desestimará la demanda para que sea presentada en el tribunal más adecuado o paralizará los procedimientos hasta que la controversia sea resuelta en el otro tribunal.(16) No obstante, cuando el tribunal determine que tiene jurisdicción y que debe ejercerla será necesario también caracterizar o calificar el caso y decidir cuál es la ley aplicable, según el derecho internacional privado local.(17) Sin embargo, como afirma Juan Antonio Carrillo *14Salcedo, cuando una regla de conflicto ordena la aplicación de una ley extranjera “manifiestamente incompatible con el orden social y jurídico del foro”, el tribunal no resolverá conforme a la ley foránea sino que recurrirá a la propia, porque concurren los requisitos para la excepción de orden público internacional.(18)
Aunque no se reconoce el origen exacto de la doctrina de derecho internacional privado del forum non conveniens, la mayoría de los especialistas la sitúan en la figura del forum non competens utilizada en Escocia en el siglo 18,(19) que le permitía a los tribunales rehusar ejercer su jurisdicción cuando entendían que los intereses de las partes y la justicia se servían mejor si otro foro resolvía la controversia.(20) La doctrina fue denominada forum non conveniens a finales del siglo 19.(21)
En Longworth v. Hope,(22) el Tribunal de Sesiones de Escocia resolvió que para paralizar o desestimar una demanda por razón de forum non conveniens, los tribunales debían concluir primeramente que había algún otro foro *15con jurisdicción y competencia más adecuado para atender la controversia planteada y sólo después proceder a evaluar los intereses de las partes y los fines de la justicia.(23) Además, los tribunales escoceses de finales del siglo 19 concluyeron que para que procediera una moción de forum non conveniens, el peticionario tenía que probar que mantener el caso en el tribunal con jurisdicción inicial daba al demandante una ventaja injusta.(24) Posteriormente, se resolvió que el demandado que presenta la defensa tiene el peso de probar que procede desestimar o paralizar, aunque no tiene que demostrar que celebrar el juicio en Escocia le resultaría opresivo, vejatorio o abusivo.(25)
Durante el siglo 20, la doctrina de forum non conveniens ganó aceptación en los sistemas judiciales que pertenecen a la tradición del common law, es decir, Inglaterra, Canadá, Australia, Nueva Zelandia y Estados Unidos.(26) Sin embargo, las manifestaciones de esta doctrina varían de forma sutil pero crítica en cada una de estas jurisdicciones. En la práctica las diferencias metodológicas pueden determinar si un caso va a ser desestimado a favor de un foro extranjero.
En Inglaterra, luego de muchos años de resistencia, los tribunales reconocieron la doctrina escocesa en Logan v. Bank of Scotland, [1906] 1 K.B. 141(CA), y la reiteraron en St. Pierre v. South American Stores (Goth & Chavez), Ltd., [1936] 1 K.B. 382(CA).(27) Sin embargo, al admitir la doctrina de forum non conveniens, los tribunales ingleses *16adoptaron el análisis tradicional, que le exige al demandado probar que el proceso ante el tribunal inicial es abusivo, vejatorio u opresivo.(28) Este enfoque cambió en 1987, cuando la Cámara de los Lores articuló el análisis de la doctrina de forum, non conveniens que está aún vigente, en Spiliada Maritime Corp. v. Cansulex Ltd., [1987] A.C. 460(HL).(29)
Según el análisis de Spiliada Maritime Corp. v. Cansulex Ltd., denominado “foro claramente más apropiado”, cuando se trata de un demandado que se encuentra dentro de la jurisdicción, y por lo tanto tiene derecho a ser emplazado personalmente, éste debe probar prima facie que existe un foro alternativo que es claramente más apropiado que el doméstico y más conveniente a los intereses de las partes y a los fines de la justicia.(30) Si el demandado logra demostrar esto, el peso de la prueba pasa al demandante, quien tiene que probar las circunstancias especiales que a su entender justifican retener la acción en el foro inicial.(31) En aquellos casos en los que el demandado está *17fuera de la jurisdicción (service ex juris), el peso de la prueba para demostrar que el foro inglés es claramente el más apropiado recae sobre el demandante desde que presenta la acción.(32)
Al igual que en Inglaterra, la doctrina de forum non conveniens ha estado presente desde principios del siglo 20 en las provincias y territorios canadienses que pertenecen a la tradición del common law y en el sistema federal de Canadá. Aunque los tribunales no siempre fueron consecuentes, cuando los demandados se encontraban dentro de la jurisdicción se utilizaba, como regla general, el estándar tradicional del “proceso abusivo, opresivo y vejatorio”(33) No obstante, cuando la notificación judicial era ex juris, es decir, cuando los demandados estaban fuera de la jurisdicción, y en los casos de lis alibi pendens o litispendencia se utilizaba el estándar del foro claramente más apropiado.(34)
Entre 1976 y 1993, el Tribunal Supremo de Canadá adoptó, con algunas variaciones, la doctrina de forum non conveniens anunciada por la Cámara de los Lores inglesa en Spiliada Maritime Corp. v. Cansulez Ltd., supra.(35) *18Una de las particularidades de la doctrina canadiense es que el análisis para identificar el foro más apropiado se lleva a cabo en un solo paso, en el cual se ponderan todos los intereses de las partes, incluyendo la pérdida de ventaja jurídica y la adecuacidad del foro.(36) Por último, el Tribunal Supremo canadiense ha resuelto que un tribunal puede evaluar la procedencia de una moción de forum non conveniens antes de determinar si tiene jurisdicción.(37)
En Australia, el Tribunal Supremo incorporó por primera vez los principios de la doctrina de forum non conveniens en Maritime Ins. Co. Ltd. v. Geelong Harbor Trust, 6 C.L.R. 194 (1908).(38) Para ello utilizó el análisis tradicional de “proceso abusivo, opresivo y vejatorio” que prevalecía en Inglaterra para esa época. Cuando ya los tribunales ingleses habían modificado su enfoque al del “foro claramente más apropiado”, el Tribunal Supremo de Australia resolvió Oceanic Sun Line Special Shipping Co. Inc. v. Fay, (1988) 165 C.L.R. 197, y su secuela Voth v. Manildra Flour Mills Pty. Ltd., (1990) 171 C.L.R. 538. En estos casos el tribunal australiano declinó adoptar el nuevo enfoque inglés y desarrolló uno propio, conocido como el del “foro claramente inapropiado”. Según este análisis, a diferencia del examen de “foro más apropiado”, el que un balance de factores e intereses favorezca a otro foro no justifica, de por sí, la paralización o desestimación de la acción.(39) Por otro lado, contrario al antiguo enfoque de “proceso abusivo, *19opresivo y vejatorio”, el criterio adoptado por Australia per-mite paralizar o desestimar una demanda o acción aunque se hubiera presentado en un foro con jurisdicción y sin propósito de causar daños a la otra parte, si la conexión con dicho foro es débil y expone al demandado a gastos excesivos y otras inconveniencias e injusticias.(40) En fin, el peticionario de una paralización o desestimación según el enfoque de “foro claramente inapropiado” tiene que demostrar que mantener el proceso ante el tribunal inicial es claramente gravoso, injusto, perjudicial y dañino para el demandado, y que existe un foro más apropiado.(41) De este modo, la doctrina australiana trata de minimizar la necesidad de evaluar los sistemas de justicia de otros Estados.(42)
B. En Estados Unidos encontramos evidencia, principalmente en casos sobre almirantazgo, de que desde principios del siglo 19 algunos tribunales podían rehusarse a ejercer su jurisdicción sobre partes no residentes, cuando las partes y la controversia no tenían relación con el foro.(43) Sin embargo, ninguno de estos casos hace referencia a la doctrina de forum non conveniens. Posteriormente, varios estados adoptaron cláusulas generales que le daban poder a los jueces para negarse a ejercer su jurisdicción sobre las personas que no residían en el estado.(44)
Así las cosas, en 1929, Plaxton Blair publicó su investi*20gación sobre el principio de forum non conveniens y su lugar en el derecho común angloamericano.(45) Su aportación influyó significativamente en la incorporación de la doctrina por los tribunales de Estados Unidos. De hecho, ese mismo año, el Tribunal Supremo federal sostuvo la constitucionalidad de un estatuto de Nueva York que le permitía al tribunal estatal rehusar ejercer su jurisdicción sobre un no residente, cuando las partes y la acción tenían una conexión mayor con otro foro.(46) Otros casos abrieron la puerta para la aceptación de la doctrina, aun cuando sus expresiones en tomo a la discreción de los tribunales para negarse a ejercer su jurisdicción no eran parte del ratio decidendi de las opiniones del tribunal.(47) Finalmente, en Williams v. Green Bay & W.R. Co., 326 U.S. 549 (1946), el Tribunal Supremo de Estados Unidos resolvió que los tribunales federales pueden fundamentarse en la doctrina de forum non conveniens para desestimar un caso discrecionalmente, aunque su jurisdicción se base en diversidad de ciudadanía, si el demandado presenta evidencia de que mantener la controversia en el foro doméstico resulta opresivo, vejatorio y abusivo.
Al próximo año, el Tribunal Supremo de Estados Unidos se enfrentó nuevamente a esta figura en Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947), y adoptó expresa y firmemente la doctrina de forum non conveniens para casos civiles en los tribunales federales. En una reclamación por daños sufridos en el estado de Virginia, el demandante, residente de Virginia, reclamó en el tribunal de distrito de Nueva York. El demandado, una Corporación organizada al amparo de las leyes de Pennsylvania y autorizada a hacer negocios tanto en Virginia como en Nueva York, invocó *21la doctrina de forum non conveniens alegando que el foro más apropiado era Virginia. Al desestimar el caso, sin perjuicio de que se presentara en el tribunal distrital de Virginia, el Tribunal Supremo de Estados Unidos adoptó ciertos criterios para guiar la aplicación de la doctrina de forum non conveniens. Resolvió, que antes de considerar la procedencia de una solicitud de esta naturaleza, los tribunales deben establecer su jurisdicción y competencia, para luego determinar que existe al menos otro foro con jurisdicción sobre los demandados. Por consiguiente, es un requisito de umbral asegurar que hay un foro alternativo disponible.(48) Además, el Tribunal Supremo de Estados Unidos aclaró que la figura de forum non conveniens debe utilizarse con cuidado, limitando la desestimación a casos inusuales en los cuales un demandante realmente no busca justicia, sino que acosa u hostiga al demandado.(49)
El Tribunal Supremo de Estados Unidos también estableció ciertos factores privados y públicos que se deben sopesar al considerar una petición de esta naturaleza. Entre los privados incluyó el lugar donde residen los testigos y la disponibilidad de recursos para obligarlos a comparecer a juicio, el acceso a las fuentes de prueba, la posibilidad de realizar una inspección ocular si ésta resulta necesaria y la *22posibilidad de poder ejecutar la sentencia.(50) Entre los intereses públicos que también deben considerarse están el interés del Estado y de la comunidad en que las controversias locales se decidan en su territorio, las dificultades administrativas que surgen por la congestión de casos y el problema que implica aplicar leyes extranjeras.(51) Por último, debe respetarse la decisión del demandante de seleccionar determinado foro y por eso no debe hacerse un cam-bio a menos que, en la ponderación de intereses, la balanza se incline fuertemente a favor de otro tribunal.(52)
El mismo día en que resolvió Gulf Oil Corp. v. Gilbert, supra, el Tribunal Supremo de Estados Unidos también decidió Koster v. Lumbermens Mutual Co., 330 U.S. 518 (1947). Éste trataba sobre una demanda derivativa que presentó un accionista residente de Nueva York contra una corporación incorporada en Illinois que estaba autorizada a hacer negocios en todos los estados, entre los cuales estaba el estado donde residía el demandante. En este caso, el Tribunal Supremo de Estados Unidos indicó que no se debía privar a la parte reclamante de las ventajas de la jurisdicción del estado donde reside, salvo que el demandado demuestre claramente que: (1) la selección del foro les resulta opresiva y vejatoria en un grado proporcionalmente mayor a las ventajas que representa dicho foro para el demandante o, más bien, que las ventajas que obtiene el demandante de litigar en el foro doméstico son pocas o inexistentes en comparación con las inconveniencias cau*23sadas al demandado, o (2) el foro seleccionado es inapropiado debido a problemas administrativos y legales.(53) De esa forma, generalmente pesa más la conveniencia que representa para el demandante que el caso sea atendido por el tribunal del estado donde reside que los posibles inconvenientes causados al demandado.(54)
Como podemos observar, estos dos casos en los cuales el Tribunal Supremo de Estados Unidos sentó las bases de la doctrina de forum non conveniens, establecieron normas para el traslado de casos entre tribunales de distrito federales. Incluso, en Gulf Oil Corp. v. Gilbert, supra, pág. 507, el Tribunal Supremo de Estados Unidos reconoció que algunos estados habían adoptado normas de traslado basadas en la conveniencia de los testigos y los fines de la justicia, mientras que los tribunales federales de distrito no tenían el beneficio de un enunciado similar para guiar la posibilidad de traslados entre distritos. Un año después de que el Tribunal Supremo de Estados Unidos resolviera Gulf Oil y Roster, supra, el Congreso legisló para solucionar las controversias sobre foro apropiado en el ámbito federal. La Sección 1404(a) del Título 28 autoriza a los tribunales federales a transferir los casos de un distrito a otro luego de un análisis similar al de Gulf Oil.(55)
Transcurrieron más de treinta años antes de que el Tribunal Supremo de Estados Unidos extendiera la norma de forum non conveniens a casos internacionales presentados en los tribunales federales por diversidad de ciudadanía. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257 (1981). Al hacerlo, adoptó un criterio diametralmente contrario al de los casos domésticos, al resolver que para determinar la conveniencia del traslado a un tribunal fuera de la jurisdicción estadounidense se debe dar poco peso a la posibili*24dad de que el demandante se afecte de manera desfavorable por razón del derecho aplicable en el foro alternativo.(56) Esto será así siempre que el remedio que ofrezca el foro alternativo no sea tan claramente inadecuado o insatisfactorio que en realidad no se brinde remedio alguno al demandante.(57) Si no existe un remedio adecuado, entonces debe dársele peso sustancial al cambio desfavorable en el derecho y el tribunal de distrito debe concluir que el traslado del caso atenta contra el interés de la justicia.(58) Además, la presunción de que el foro seleccionado por el demandante es el adecuado aplica con menos fuerza cuando el reclamante o la parte realmente interesada es extranjera.(59) Por último, el Tribunal Supremo de Estados Unidos resolvió que la decisión de declarar con lugar o denegar una moción de forum non conveniens queda a la discreción del tribunal y solamente puede revocarse cuando hay un claro abuso de esa discreción.(60) Cuando el tribunal de instancia considera de manera razonable todos los factores públicos y privados aplicables, su decisión se revisará en un marco de deferencia sustancial.(61)
*25C. La doctrina de forum non conveniens adoptada en los Estados del common law no tiene un equivalente directo en la tradición romano germánica. Tradicionalmente, en los sistemas civilistas, una vez se determina que el tribunal tiene jurisdicción para entender en la controversia, los jueces no tienen discreción para negarse a resolver una causa, salvo que se trate de una situación de litispendencia.(62) El profesor Von Mehren afirma que “con pocas excepciones, las jurisdicciones civilistas han mantenido su tradicional hostilidad a los tribunales que ejercen su discreción con respecto al ejercicio de la autoridad adjudicativa”. (Traducción nuestra.)(63) Sin embargo, algunos sistemas civilistas se han ido moviendo hacia el reconocimiento a los tribunales de algún poder discrecional para denegar su jurisdicción o rehusar ejercerla.(64) Estas jurisdicciones se han percatado de que no obstante los esfuerzos por legislar normas jurisdiccionales que consideren la relación entre las controversias y el estado del foro, es imposible prever todas las *26posibilidades. Ello hace necesario un instrumento flexible de equilibrio similar al forum non conveniens.
Alemania, Grecia, Suiza y Japón se encuentran entre los países civilistas que han adoptado reglas de circunstancias especiales. Los mecanismos que utilizan algunos sistemas civilistas para justificar el no ejercer su jurisdicción o para denegarla, son similares a la doctrina de forum non conveniens.(65) No obstante, estos instrumentos operan ge*27neralmente en circunstancias limitadas como, por ejemplo, en el derecho de familia. Además, la base sobre la cual se deniega o se rehúsa ejercer jurisdicción en estos Estados que pertenecen a la tradición civilista es normalmente que el tribunal local resulta ser inapropiado.(66)
Por su similitud a nuestro sistema de derecho, resulta apropiado examinar más detenidamente lo sucedido en las jurisdicciones de tradición mixta de Quebec, en Canadá y el estado de Louisiana. Al hacerlo, encontramos que éstas no han sido tan renuentes a incorporar instituciones similares al forum non conveniens, si bien para lograrlo optaron por la vía legislativa.
En Quebec, el tribunal de apelaciones rechazó la doctrina de forum non conveniens en Alberman v. Solomon, [1986] R.D.J. 385(CA). Pocos años después, en 1994, se introdujo una versión legislativa de la doctrina, mediante enmienda al Libro de Derecho Internacional Privado del Código Civil. Conforme a esto, el Artículo 3135 del Código Civil de Quebec dispone:
Even though a Quebec authority has jurisdiction to hear a dispute, it may exceptionally and on application by a party, decline jurisdiction if it considers that the authorities of another country are in a better position to decide.
En esta provincia canadiense, a diferencia de las de tradición anglosajona, se exige que los tribunales decidan primero si tienen jurisdicción, antes de considerar la posibilidad de declinar su ejercicio por las razones expuestas en la norma citada. A pesar de que la jurisprudencia quebequense no ha analizado con profundidad el significado del concepto de “exceptionally” incluido en esta disposición, especialistas en la materia han afirmado que la autoridad de los jueces para remitir una demanda a un país extranjero *28responde a un criterio intermedio, entre el estricto de la tradición civilista y el discrecional del common law.(67)
El desarrollo de la doctrina de forum non conveniens en el estado de Louisiana, que toma su derecho procesal del common law y su derecho privado de la tradición romano germánica, también desembocó en intervención legislativa. Durante el transcurso del siglo 20, el Tribunal Supremo de Louisiana miró esta doctrina con ambivalencia. En algunas opiniones indicó que no la aplicaría porque no era apropiada en una jurisdicción de origen civilista.(68) En otros casos reconoció la doctrina, pero la aplicó para retener el caso en la esfera local.(69) Finalmente, con el propósito de revocar a Trahan v. Phoenix Insurance Co., 200 So.2d 118 (La. App. 1er Cir. 1967), y por recomendación del Louisiana Law Institute, la legislatura del estado enmendó el Artículo 123 del Código de Procedimiento Civil para permitir que sus tribunales desestimen sin perjuicio una causa de acción presentada por un no residente, cuando los hechos ocurren fuera de la jurisdicción y se prueba que hay otro foro más apropiado.(70)
D. El debate internacional sobre la doctrina de forum non conveniens entre los países de la tradición romano germánica y los de common law ha sido tan intenso que durante las discusiones iniciadas en 1994 para lograr un acuerdo internacional sobre competencia judicial con el auspicio de la Conferencia de la Haya de Derecho Interna*29cional Privado,(71) una de las controversias que se suscitó fue precisamente en torno a esta doctrina. Este encuentro internacional de especialistas en la materia logró un Proyecto de Convención de la Haya sobre competencia judicial y ejecución de sentencias extranjeras en materia comercial y civil en 1999. La disposición para rehusar ejercer jurisdicción se mantuvo sin cambios significativos en un segundo borrador del Convenio en 2001. Sin embargo, el proceso no logró la exhaustiva convención internacional sobre jurisdicción y ejecución de sentencias a la que aspiraba, sino que generó una Convención sobre selección de foro firmada el 30 de junio de 2005.
No obstante, el borrador para un convenio sobre competencia judicial es ilustrativo de un modelo pensado y estudiado con profundidad por especialistas provenientes de distintas tradiciones jurídicas.(72) Como estándar para desestimar un caso, en circunstancias excepcionales, el proyecto le requiere al demandado probar que el tribunal inicial es claramente inapropiado y que hay otro tribunal con jurisdicción que es claramente más apropiado para resolver la disputa. Para asegurar que la controversia sea considerada efectivamente por un tribunal competente el borrador provee que los procedimientos ante el tribunal inicial serán paralizados, de manera que se puedan retomar los procedimientos si el foro alternativo decide no ejercer su jurisdicción.(73)
*30El postulado armonizador propuesto por la Conferencia de la Haya enumera ilustrativamente irnos factores privados que se deben tomar en cuenta para determinar si el foro inicial es claramente inapropiado y si el foro alternativo es claramente apropiado.(74) El proyecto no incluye los denominados factores públicos adoptados por los tribunales estadounidenses y prohíbe el discrimen por nacionalidad o residencia de las partes. Con ello, aspira a mayor certeza en la determinación del tribunal apropiado que la que brindan los análisis liberales utilizados en el Reino Unido, Estados Unidos y Canadá.
Otro esfuerzo de uniformar la aplicación de la figura de forum non conveniens la encontramos en los trabajos del Consejo del Instituto Internacional para la Unificación del Derecho Privado (UNIDROIT). En el 2004 UNIDROIT adoptó unos principios de procedimiento civil transnacional preparados por el American Law Institute y por un grupo seleccionado de UNIDROIT. En lo que nos concierne, UNIDROIT adopta un principio similar al proyecto de la Convención de la Haya pues proveería para la suspensión de los procedimientos cuando el foro inicial resulta ser manifiestamente inapropiado, frente a otro foro con jurisdicción que sea más apropiado.(75) En los comentarios oficiales de UNIDROIT, se aclara que este principio debe interpretarse en conexión con el Principio 3.2 sobre igualdad pro*31cesal de las partes, que prohíbe cualquier discrimen por nacionalidad o residencia.(76)
E. Definitivamente, tanto la cultura civilista como la del common law tienen buenas razones para favorecer o no la doctrina de forum non conveniens. Los Estados que pertenecen a la tradición del common law entienden que esta figura permite que el tribunal que resuelve el caso sea el que tiene la relación más significativa con éste. Además, si la prueba, los testigos y las partes se encuentran en otro país, transferir el caso a un tribunal de ese país no sólo es más apropiado, sino que puede, en ocasiones, disminuir el costo, la complejidad y la duración de los procedimientos. Se reconoce que al adoptar la doctrina se disuaden las prácticas de forum shopping y, por el contrario, se promueve que el demandante presente su caso en el foro más apropiado para la adjudicación de la causa.(77)
Por otra parte, los países que pertenecen a la tradición romano germánica entienden que la litigación de una solicitud basada en forum non conveniens puede ser costosa y consumirle tiempo a las partes y al tribunal. Es decir, el demandante va a tener que incurrir en los gastos del procedimiento preliminar en el tribunal inicial y luego en el proceso en sus méritos, ya sea en el mismo foro o en otro.(78)
*32Actualmente se critica el que la doctrina de forum non conveniens no se haya examinado desde la situación social de la globalización. Después de todo, el análisis de forum non conveniens bosquejado en Gulf Oil y Koster se elaboró hace más de sesenta años en un contexto doméstico. Sin embargo, los tribunales estadounidenses reproducen este enfoque actualmente para atender casos en contextos internacionales y frente a una nueva realidad mundial.(79) Varios expertos en la materia han señalado que los factores o criterios aplicados actualmente resultan anacrónicos, mientras que el análisis provoca resultados imprecisos e inciertos.
Los tratadistas indican que los demandantes extranjeros cuyos casos se desestiman en los tribunales de Estados Unidos por razón de forum non conveniens no pueden, usualmente, proseguir en el foro extranjero que hipotéticamente es el más apropiado, entre otras razones, porque no tienen los recursos económicos, no se permiten honorarios contingentes o la inversión de recursos no se compensa con la remuneración que se puede obtener.(80) En múltiples ocasiones, los foros extranjeros que reciben las pocas reclamaciones que se presentan, rechazan la demanda por falta de jurisdicción u otras razones similares.(81) Entonces, la protección que provee la normativa adoptada en Estados Unidos, en cuanto reconoce la naturaleza condicional de la desestimación por forum non conveniens, resulta más aparente que real, porque en la práctica son pocos los demandantes que regresan al tribunal norteamericano cuando el foro extranjero no está disponible.(82)
*33También deben revisarse, de acuerdo con los desarrollos del siglo 21, los factores privados establecidos por la jurisprudencia de Estados Unidos para determinar si un foro es apropiado. No hay duda que hoy el procedimiento para obtener prueba que se encuentra en otra jurisdicción es mucho más fácil y eficiente que cuando se decidió Gulf Oil en 1947.(83) Los costos de obtener el testimonio de un testigo que reside en otro Estado también son significativamente menores hoy que a mediados del siglo 20. De ser realmente necesario el desplazamiento, los desarrollos en los medios de transporte permiten moverse de un lugar a otro con gran facilidad; pero en muchas ocasiones no será necesario, pues en la mayoría de los casos será suficiente la videoconferencia, el teléfono y el Internet.(84) También hay medios de obtener la declaración de testigos fuera de la *34jurisdicción que no estaban disponibles cuando se decidieron Gulf Oil y Koster.(85)
Los documentos localizados en el extranjero también pueden obtenerse más fácilmente que en 1947 cuando, por lo general, no se aceptaban fotocopias de documentos en evidencia porque la regla de la mejor evidencia requería el documento original.(86) Hoy puede admitirse un duplicado de un documento en la misma extensión que el original, salvo que exista una controversia esencial sobre la autenticidad del original o sea injusto admitir el duplicado en vez del original.(87) Además, cuando los documentos localizados en un país extranjero están en poder de una parte, se le puede ordenar a ésta producirlos.(88) Igual sucede respecto al descubrimiento de documentos en poder de terceras personas que no son partes en el pleito pero están sujetas a la jurisdicción del tribunal, aunque los escritos se encuentren fuera de la jurisdicción.(89) Por lo tanto, esto no *35es un factor importante al tomar una decisión sobre forum non conveniens.(90) Por último, la posibilidad de ejecutar la sentencia es un factor que sólo debe tomarse en consideración en el análisis de forum non conveniens cuando el demandado no tenga activos en el Estado que adjudique en los méritos.
En cuanto a los factores públicos utilizados por los tribunales de Estados Unidos, no hay duda de que ante los avances de las comunicaciones y la flexibilización de las reglas procesales, la prueba de la ley extranjera es mucho más sencilla en nuestros días que en 1947.(91) Por otro lado, para considerar la congestión de casos en el sistema de tribunales habría que hacer un análisis comparativo entre los foros, asunto que no es tan complicado en el ámbito doméstico en el cual se resolvió Gulf Oil, pero sí en el internacional.(92) Por ello, es cuestionable que este factor se deba tomar en consideración. Finalmente, si decidimos no tomar en cuenta los factores públicos, no hay razón para tratar al demandante extranjero de manera diferente al doméstico. Los intereses privados de las partes, la nacionalidad o residencia son irrelevantes.(93)
*36III
Como expresamos antes, en Puerto Rico no existe legislación ni jurisprudencia sobre la doctrina de forum non conveniens. Este recurso nos brinda, entonces, la oportunidad de determinar si incorporamos a nuestro ordenamiento procesal un instrumento similar a esta figura y, en ese caso, pautar los criterios y la metodología aplicable. A ese fin hemos examinado, con apertura y flexibilidad, las ventajas y los inconvenientes que han presentado las distintas normas utilizadas en diferentes lugares del mundo. Introducimos de esta forma una perspectiva de derecho comparado que es particularmente útil en la aplicación de una doctrina que tiene implicaciones para la armonización global de los sistemas jurisdiccionales.
Cabe señalar que en nuestra esfera doméstica, es decir, dentro del sistema de tribunales de Puerto Rico, no se requiere un mecanismo como el que provee la doctrina de forum non conveniens. Somos una sola jurisdicción y de ser necesario, está disponible el mecanismo del traslado, regulado en las Reglas 3.1 y 3.5 de Procedimiento Civil.(94) Debemos plantearnos, sin embargo, la necesidad de un instrumento similar para atender casos que involucren el ámbito extra jurisdiccional.
La normativa procesal que hemos adoptado en nuestras diversas reglas procesales y de la prueba proviene de la tradición del common law.(95) De esa cultura jurídica adop*37tamos un concepto amplio de discreción judicial.(96) También incorporamos lo que se conoce como un long arm statute, en la Regla 4.7 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que permite adquirir jurisdicción sobre una persona con contactos mínimos en Puerto Rico. Por consiguiente, en nuestro país se pueden presentar litigios que no tienen contactos sustanciales con el foro, más aún cuando nuestros tribunales tienen jurisdicción general sobre la material.(97)
El caso que tenemos ante nuestra consideración plantea una situación que puede repetirse y en un mundo globalizado podría ser tan sólo una de varias ocasiones en las que resulte necesario determinar si nuestro foro, u otro extranjero, es el apropiado. Por eso, para asegurar la organización eficiente de los recursos judiciales y para obtener una “solución justa, rápida y económica de todo procedimiento”, reconocemos la utilidad de incorporar a nuestra jurisdicción un mecanismo que permita a los jueces rehusar ejercer su jurisdicción en circunstancias excepcionales, a favor de los intereses de las partes y la justicia. Al hacerlo, aprovechamos para establecer la metodología que deben utilizar nuestros tribunales al enfrentarse a una petición para paralizar una acción según este fundamento.
Hemos visto que los países civilistas que han otorgado a sus tribunales la discreción para declinar el ejercicio de su jurisdicción a favor de otro foro, la han circunscrito a circunstancias excepcionales. En nuestro caso, reconociendo nuestra tradición legal mixta, nos parece conveniente recurrir al modelo propuesto a la Conferencia de la Haya de Derecho Internacional Privado, que es similar al recomen*38dado por los principios de UNIDROIT, que han sido aceptados también por el American Law Institute. Se trata, como explicamos antes, de un análisis basado en el criterio del “foro claramente inapropiado”. Este análisis, propuesto por especialistas de diferentes tradiciones de derecho, ocupa un justo medio entre la normativa estricta civilista y el mecanismo liberal del common law. A su vez, brinda mayor certeza y predictibilidad a la decisión de los tribunales en cuanto a la paralización de una reclamación, al compararla con el análisis que corresponde al criterio del “foro claramente más apropiado”.
De entrada, determinamos que antes de analizar si procede acoger una moción de forum non conveniens, el Tribunal de Primera Instancia está obligado a constatar que efectivamente tiene jurisdicción y competencia sobre las partes y la materia. Superado este elemento de umbral, el demandado que intente paralizar un litigio fundamentándose en la doctrina de forum non conveniens tiene que probar que el foro doméstico resulta claramente inapropiado y que hay un tribunal en otro Estado que también tiene jurisdicción y que es claramente el más apropiado para resolver la disputa. Si ello se demuestra, el tribunal doméstico debe paralizar los procedimientos y concederle término al demandante para que presente su reclamación en el foro adecuado. La demanda original se desestimará si el demandante no presenta su acción en el foro alternativo en el tiempo concedido para ello o si una vez presentado su reclamo el foro alternativo asume jurisdicción. Por el contrario, si el demandante presenta su reclamación a tiempo y el foro alternativo determina no asumir jurisdicción, el tribunal doméstico original debe continuar con los procedimientos. El propósito de este mecanismo de regreso al foro original es asegurar que un tribunal competente efectivamente considere el reclamo de una parte diligente.
Para determinar si un foro es claramente inapropiado, se deben ponderar, entre otros, los factores privados *39siguientes: la conveniencia para las partes de litigar en el Estado donde se encuentra el foro; la localización de las fuentes de prueba y los mecanismos para obtenerlas; si la petición para paralizar se presenta en un momento oportuno;(98) los términos prescriptivos; el reconocimiento de sentencias y la posibilidad de ejecutar la sentencia en el país donde el demandado tiene sus bienes.
Estos factores son ilustrativos, pues el foro de instancia debe escrutar la sustancia de la disputa y evaluar los criterios realmente pertinentes.(99) Por ejemplo, al evaluar el factor de acceso relativamente fácil a las fuentes de prueba, el tribunal debe sopesar si realmente se requiere presentar la prueba anunciada y si ésta es vital o pertinente a la causa de acción de los demandantes o para cualquier defensa potencial de la acción.(100) Además, al considerar los mecanismos para obtener la prueba, el tribunal debe estudiar las convenciones internacionales aplicables y si los Estados involucrados son partes signatarias de éstas. Finalmente, resolvemos que los llamados “factores públicos” no deben tomarse en consideración por no ser acordes al propósito de la doctrina. Tampoco deben los tribunales discriminar a base de la nacionalidad o residencia habitual de las partes.
En fin, según el análisis que hemos adoptado se *40puede paralizar una demanda aunque se haya presentado en un tribunal con jurisdicción y sin propósito de causar daños a la otra parte, cuando la controversia tenga poca conexión con el foro doméstico, exponga al demandado a gastos excesivos u otras inconveniencias e injusticias, y, claro está, si existe un foro con jurisdicción y competencia que pueda entender en la controversia. Por último reiteramos que la decisión de paralizar un procedimiento es de naturaleza discrecional, por lo que se revisará por los foros apelativos según el estándar de abuso de discreción. A ese fin, el foro sentenciador deberá especificar en su resolución cómo ha aplicado el análisis aquí adoptado a los hechos particulares del caso.
IV
En el presente caso el contrato de servicios profesionales en controversia fue suscrito en la República Dominicana, entre un abogado domiciliado y residente en dicho país y un cliente domiciliado y residente de Puerto Rico. El abogado se obligó a cobrarle una deuda, que estaba garantizada con un bien inmueble sito en la República Dominicana, a un domiciliado de ese Estado. De dicho contexto se deduce que la mayoría de las fuentes de prueba, sino todas, están localizadas en la Isla vecina.
Así las cosas, el abogado ejecutó la propiedad que garantizaba la deuda, pero el cliente no pagó la totalidad de los honorarios acordados. En consecuencia, el abogado presentó una demanda en cobro de dinero en los tribunales de Puerto Rico. De esto hace casi una década. A pesar de las dificultades que ha tenido este litigio, hoy el descubrimiento de prueba está casi terminado. Se han realizado deposiciones e interrogatorios y se han producido numerosos documentos suscritos por autoridades dominicanas, que están debidamente legalizados y son en español. Igualmente, la propiedad fue tasada por un profesional certifi*41cado y dicha prueba fue acordada y admitida por ambas partes. En vista de ello, ya se ha incurrido en el esfuerzo y gasto de preparar la evidencia producida en la República Dominicana para presentarla en los tribunales de Puerto Rico. Por otro lado, si la sentencia resultara a favor del demandante su ejecución sería menos onerosa para las partes si se dictara por nuestros tribunales, en vez de por los foros dominicanos, pues el demandado es domiciliado de Puerto Rico.
A raíz de lo expuesto, entendemos que los tribunales de Puerto Rico no son claramente inapropiados para resolver esta controversia. El demandado no demostró que le perjudica que la controversia sea atendida por los nuestros foros. Por el contrario, sería gravoso para las partes y contrario al principio de justicia rápida y económica, desestimar la demanda para que se presente en los tribunales dominicanos. Resolvemos que no procede desestimar la demanda instada por el licenciado Ramírez Sainz por razón de que nuestro foro no es claramente inapropiado.(101)
Tenemos, entonces, que determinar si procede que el tribunal de instancia celebre una vista plenaria o si debemos reinstalar la sentencia dictada sumariamente. Hemos visto que el demandado presentó los documentos sobre la alegada controversia respecto al deslinde ilegal, por primera vez, ante el tribunal apelativo, es decir, el tribunal de instancia no los tuvo ante su consideración. Por lo tanto, el Tribunal de Apelaciones no podía tomarlos en consideración.
El Reglamento del Tribunal de Apelaciones y el Reglamento del Tribunal Supremo permiten que los recursos de apelación y de certiorari vayan acompañados de apéndices, con el propósito de fundamentar las alegaciones *42que se hacen en los escritos principales.(102) Sin embargo, sólo pueden incluirse en los apéndices de los recursos aquellos documentos que el Tribunal de Primera Instancia tuvo ante su consideración.(103)
El tribunal intermedio no debió haber examinado los documentos que el Tribunal de Primera Instancia no tuvo ante su consideración. Sin embargo, al foro de instancia sí se le evidenció el segundo proceso de impugnación de título presentado en la República Dominicana y no lo mencionó en su sentencia. Las certificaciones de que dicho segundo pleito había terminado y que no había procedimientos de apelación o casación pendientes se presentaron por primera vez, también, ante el Tribunal de Apelaciones. Quiere ello decir que cuando el tribunal de instancia dictó sentencia aún quedaban controversias pendientes sobre el cumplimiento de las obligaciones contractuales. Por versar estas controversias sobre hechos esenciales, el tribunal apelativo intermedio no erró al revocar la sentencia sumaria y ordenar que se celebrara el juicio.(104) En éste se debe probar si el demandante cumplió con su obligación contractual y, por ende, si procede la reclamación en cobro de dinero.
Por los fundamentos expuestos, se modifica la sentencia del Tribunal de Apelaciones para revocar la orden emitida al tribunal de instancia para que determine si es el foro más adecuado para resolver el litigio y se confirma en cuanto revoca la sentencia sumaria para que se celebre la vista en los méritos. Se devuelve el caso al Tribunal de Pri*43mera Instancia para procedimientos ulteriores conforme con lo aquí dispuesto.

Se dictará sentencia de conformidad.


 El contrato de cuota litis es un acuerdo contingente mediante el cual un acreedor de una suma de dinero difícil de obtener, le promete una porción de ésta a otra persona que debe cobrarla. Véase Pactum de Quota Litis en Legal Dictionary, www.law-dictionary.org, 2009 (consulta de 17 de febrero de 2009).


 El último estado de cuenta enviado por el letrado al señor Cabanillas Itere refleja la acreditación de los pagos realizados ascendientes a $6,000, restando por satisfacer $33,907.26.


 El 11 de enero de 2000, en cumplimiento de una orden del tribunal de instancia, el licenciado Ramírez Sainz prestó fianza de no residente.


 El desglose de la deuda es el siguiente: $1,507.26 por los gastos en que incurrió para la tramitación del proceso de cobro que realizó el demandante, más $45,600 por honorarios de abogados, menos los pagos parciales realizados por el señor Cabanillas Tere que ascienden a $6,000, para un total de $41,107.26. Los honorarios de abogados se calcularon a partir del treinta por ciento de los $152,000, que es el valor que el tasador seleccionado por las partes le dio a la propiedad ejecutada.


 El Tribunal de Primera Instancia resolvió la presente controversia aplicando la ley de Puerto Rico, pues en momento alguno se ha argumentado que la ley aplicable sea la vigente en la República Dominicana.
En cuanto al segundo procedimiento de impugnación de título ante el Tribunal de Tierras de la República Dominicana, el tribunal de instancia no hizo expresión alguna. No obstante, surge del expediente que el tribunal de la hermana república desestimó el pleito sobre impugnación fundamentándose en la doctrina de cosa juzgada. Además, el licenciado Ramírez Sainz presentó al Tribunal de Apelaciones certificaciones sobre la inexistencia de procedimientos apelativos o de casación pendientes en la República Dominicana.


 Surge del expediente que en la República Dominicana el procedimiento de “deslinde” es lo que en nuestro derecho denominamos segregación.


 El señor Cabanillas Tere presentó unos documentos para sustentar la alegación a los efectos de que tuvo que suscribir un poder a favor del señor Rodríguez Ramos, su otrora deudor, mediante el cual le autorizaba a gestionar, en los foros dominicanos correspondientes, la refundición (agrupación) de la parcela que había previamente deslindado (segregado) a su favor el licenciado Ramírez Sainz, a fin de que la finca volviera a su estado original. Ello en vista de que tal deslinde (segregación) había afectado el “derecho de paso” (servidumbre de paso) a otras parcelas, dejándolas enclavadas, lo que había generado “disgusto” entre sus titulares. El demandado sostuvo que se vio precisado a llegar a dicho acuerdo con la empresa Playa Flamingo, dueña de los demás predios alegadamente afectados y cuyo presidente es el señor Rodríguez Ramos, para evitar controversias legales. Según el demandado, Playa Flamingo le indicó que las gestiones de venta no han tenido fruto debido al deslinde ilegal y, por ello, lo han amenazado con demandarle.


 Marrero Reyes v. García Ramírez, 105 D.P.R. 90, 100 (1976).


 P. Lerner, Sobre armonización, derecho comparado y la relación entre ambos, XXXVII (Núm. 11) Boletín Mexicano de Derecho Comparado 919 (2004)/ El tema de rehusar ejercer jurisdicción es de enorme importancia práctica e interés académico, al cual un enfoque comparativo es particularmente relevante por las diferencias entre la tradición civilista y la del common law y por las diferencias entre los países que pertenecen a esta última cultura. J.J. Fawcett, Declining Jurisdiction in Private International Law, Nueva York, Oxford University Press, 1995, pág. 2.


 Comúnmente denominado en Estados Unidos como “conflicts of law”.
El concepto del Estado en el derecho internacional privado no es el mismo que en el derecho internacional público. En la disciplina que regula las relaciones internacionales privadas, Estado es cualquier país “y las subdivisiones territoriales del mismo que, con respecto al problema que se trate, posea un sistema de derecho propio”. Art. 3 del Proyecto para la Codificación del Derecho Internacional Privado de Puerto Rico de la Academia de Legislación y Jurisprudencia Puertorriqueña (1991). Sobre este aspecto, el Black’s Law Dictionary, 7ma ed., St. Paul, West Group, 1999, pág. 660, indica que “an American state different from the one under discussion” es entendido como un Estado extranjero o “foreign state”. Por lo tanto, Puerto Rico es un Estado para el Derecho Internacional Privado, al igual que los estados de la unión americana.


 A. Nussbaum, Principios de Derecho Internacional Privado, Buenos Aires, Editorial DePalma, 1947, págs. 7-8. Véanse, además: F. Rigaux, Derecho Internacional Privado: Parte General, (A. Borras Rodríguez, trad.), Madrid, Ed. Civitas S.A., 1985, págs. 99 y 100-101; J.M. Rosario, Tratado de Derecho Internacional Privado, Santo Domingo, Ediciones Jurídicas Trajano Potentini, 2005, pág. 17.


 Nussbaum, op. cit., págs. 7-8. Véanse, además: A. Padilla, Conflicts of Laws: Private International Law of the Philippines, Manila, Padilla Publications, 1976, pág. 457; E. Pérez Vera, Derecho Internacional Privado: Parte General, Madrid, Ed. Tecnos, 1980, págs. 290-309.


 Varios artículos del Código Civil de Puerto Rico regulan las leyes que deben aplicar en determinadas circunstancias. Véanse los Arts. 9, 10, 11, 97 y 1277 del Código Civil de Puerto Rico. 31 L.P.R.A. secs. 9-11, 331 y 3561. También en algunas leyes especiales se dispone sobre la ley aplicable. Véase, por ejemplo, la Ley sobre Contratos de Distribución, Ley Núm. 75 de 24 de junio de 1964 (10 L.P.R.A. see. 278 et seq.); la Ley que reglamenta los contratos de trabajo entre obreros agrícolas emigrantes puertorriqueños y empresas extranjeras, Ley Núm. 87 de 22 de junio de 1962 (29 L.P.R.A. sees. 529 y 530), y los Artículos 45 a 47 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 L.P.R.A. sees. 2208 a 2210).


 J.C. Ferguson y D.A. Pearl, International Litigation in the Hemisphere, 13 Am. U. Int’l L. Rev. 953, 955-956 (1998). Los casos más importantes del Tribunal Supremo de Estados Unidos sobre esta materia son: Internat. Shoe Co. v. Washington, 326 U.S. 310 (1945); World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980); Asahi Metal Indus., v. Superior Court, 480 U.S. 102 (1987). En Puerto Rico, donde la normativa procesal proviene de la tradición del common law, se incorporó un long arm statute en la Regla 4.7 de Procedimiento Civil que regula los emplazamientos a demandados no domiciliados en la Isla. 32 L.P.R.A. Ap. III. En los países de tradición civilista, como norma general, la ley determina específicamente qué foro tiene jurisdicción en cada contexto particular. Véase, por ejemplo, la Convención Interamericana sobre competencia en la esfera internacional para la eficacia extraterritorial de las sentencias extranjeras, de 24 de mayo de 1984, Americanos cuyo texto se puede encontrar en www.oas.org/juridico/spanish/tratados/b-50.html. (Consulta de 30 de abril de 2009). Para una exposición más detallada sobre la competencia de los tribunales en el ámbito internacional véase: J.M. Rosario, Manual de procedimiento jurídico para los extranjeros vivir e invertir en la República Dominicana, Santo Domingo, Amigo del Hogar, 2002, págs. 196-201.


 Aunque en sentido estricto no debe considerarse la aplicación de forum, non conveniens hasta luego de determinarse la jurisdicción y competencia del foro original, en las provincias canadienses que pertenecen a la tradición del common law, los tribunales pueden desestimar o paralizar una acción fundamentándose en la doctrina de forum non conveniens antes o al mismo tiempo que determinan si tienen jurisdicción sobre el caso. M. Karayanni, Forum Non Conveniens in the Modern Age, New York, Transnational Publishers, Inc., 2004, págs. 21-22; R.A. Brand y S.R. Jablonski, Forum Non Conveniens: History, Global Practice, and Future Under the Hague Convention on Choice of Court Agreements, New York, Oxford University Press, 2007, pág. 80. Véanse, además: Amchem Products Inc. v. British Columbia Workers’ Compensation Board, [1993] 1 S.C.R. 897; 472900 B.C. Ltd. v. Thrifty Canada Ltd., (1998) 168 D.L.R. (4th) 602.


 Para determinar si al declarar “con lugar” la moción de forum non conveniens procede la desestimación o la paralización de los procedimientos, se debe aplicar la normativa estatutaria y jurisprudencial de la jurisdicción donde se presentó la petición. No obstante, en Inglaterra, Australia y Canadá los tribunales paralizan los procedimientos, como norma general, hasta que se les demuestre que el foro alternativo entendió en la controversia, luego de lo cual dictan la desestimación. Contrario a ello, en Estados Unidos, una vez se declara con lugar una moción de forum non conveniens la mayoría de los casos se desestiman. M. Davies, Time to Change the Federal Forum Non Conveniens Analysis, 77 (Núm. 2) Tul. L. Rev. 309, 366 (2002).


 Calificar o caracterizar, en el contexto del Derecho Internacional Privado, es “introducir los hechos en un concepto jurídico”, es decir, determinar conforme a qué tipo de normas se va a resolver el caso. Rigaux, op. cit., pág. 94. Por ejemplo, es *14decidir si la controversia es de responsabilidad extracontractual o contractual, si es procesal o sustantiva, entre otros. La norma general es que dicha clasificación se realiza utilizando la normativa del Estado donde se dilucidan las controversias. Id.


 M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Jaén, Ed. Rev. Der. Privado, 1978, T. I, págs. 437-438. Recalcamos que en este caso no se plantea asunto alguno referente a conflicto o incompatibilidad de leyes o sistemas jurídicos.


 El sistema legal de Escocia es uno mixto, con orígenes en el derecho romano no codificado pero influenciado por la cultura del common law inglés. El derecho privado escocés, es decir, el derecho de familia, sucesiones, contratos, entre otros, es principalmente civilista mientras que en el derecho comercial, laboral y administrativo prevalece la tradición del common law. W. Tfetley, Mixed Jurisdictions: Common Law v. Civil Law (Codified and Uncodified), 60 (Núm. 3) La. L. Rev. 677, 688-692 (2000); R.B. Schlesinger. Comparative Law, New York, The Foundation Press, 1980, pág. 283, 311.


 C.C. Scherz, Section 71.051 of the Texas Civil Practice and Remedies Code-The Texas Legislature’s Answer to Alfaro: Forum Non Conveniens in Personal Injury and Wrongful Death Litigation, 46 Baylor L. Rev. 99, 99 (1994).


 E.L. Barrett Jr., The Doctrine of Forum Non Convenience, 35 Calif. L. Rev. 380, 389 (1947). Véase, además, Williamson v. North Eastern Ry. Co., (1884) 21 Scot. LR 421.


 Longworth v. Hope, (1865) 3M. 1049.


 Reiterado treinta años después en Sim v. Robinow, (1892) 19 R. 665. Brand y Jablonski, op. cit, pág. 9.


 íd.


 La Société du Gaz de Paris v. La Société Anonyma de Navigation “Les Armateurs Francais”, (1926) Sess. Cas. 13(HL); Brand y Jablonski, op. cit., págs. 9-10.


 Véase: Brand y Jablonski, supra, pág. 1. También en Israel, Singapore, Hong Kong y Gibraltar los tribunales han incorporado la doctrina de forum non conveniens. Fawcett, op. cit, pág. 12.


 íd., págs. 11-13.


 Brand y Jablonski, op. cit., págs. 11-13.


 Véanse: The Atlantic Star, [1974] A.C. 436(HL); McShannon v. Rockware Glass Ltd., [1978] A.C. 795(HL); Amin Rasheed Shipping Corp. v. Kuwuait Ins. Co., [1984] A.C. 50(HL); The Abidin Daver, [1984] A.C. 398(HL). En este último, el tribunal incorporó principios de comity a su análisis sobre la doctrina de forum non conveniens. Brand y Jablonski, supra, págs. 14-20, 21-24.


 Entre los factores que se toman en consideración en Inglaterra para determinar cuál es el foro más conveniente y apropiado están: la naturaleza de la acción, los asuntos legales y prácticos implicados, el conocimiento local sobre éstos, la ley aplicable, la disponibilidad de los testigos y de la evidencia a ser presentada en juicio, los costos para traer a estos testigos u otra evidencia al foro, las inconveniencias y gastos en que tendría que incurrir un demandado extranjero para litigar en Inglaterra. Podemos observar que en esta jurisdicción no se toman en consideración factores públicos como la congestión de casos en los tribunales. Brand y Jablonski, op. cit., págs. 11—13. Sin embargo, en Inglaterra cuando el litigio involucre una materia de interés público, los tribunales no pueden paralizar o desestimar fundamentándose en forum non conveniens. Fawcett, op. cit., pág. 15.


 En Inglaterra, el demandante también tiene que establecer que la justicia sustancial se frustraría si la demanda inicial se paraliza o desestima a favor de otro foro. Por eso se resolvió que la justicia sustancial se frustraría si se paraliza una demanda a favor de que se resuelva una causa en los tribunales de Namibia porque en este país no hay asistencia financiera disponible para las partes indigentes. Brand y Jablonski, op. cit., pág. 23 esc. 95; De Dampierre v. De Dampierre, [1987] 2 All E.R. 1; Connelly v. RTZ Corp., [1997] 4 All E.R. 335.


 J. Talpis y S.L. Kath, The exceptional as commonplace in Quebec “forum non conveniens” law: “Cambior”, a case in point, 34 (Núm. 5) Revue Juridique Themis, 761, 777 (2000).


 Brand y Jablonski, op. cit, pág. 76. Véase, además, E.L. Hayes, “Forum Non Conveniens” in England, Australia and Japan: The Allocation of Jurisdiction in Transnational Litigation, 26 (Núm. 1) U.B.C. Law Rev. 41, 42 (1992).


 Brand y Jablonski, op. cit, pág. 76. Véase, además, Van Vogt v. All Canadian Group Distributors Ltd., [1969] 9 D.L.R. (3d) 407. La doctrina de lis alibi pen-dens o litispendencia, que también existe en los países de tradición romano germánica y fue adoptada por la Convención de la Haya de 2005 sobre selección de foro, se refiere a la situación creada cuando las mismas partes presentan en un tribunal una reclamación que está pendiente en otro tribunal ante el cual habían recurrido previamente. Véase la discusión al respecto en Brand y Jablonski, op. cit., y en M. Gebauer en E. Goottschalk y otros, Conflicts of Laws in a Globalized World, New York, Cambridge University Press, 2007, págs. 89-100.


 Véanse: Antares Shipping Corp. v. Capricorn, [1976] 65 D.L.R. (3d) 105; Amchern Products Inc. v. British Columbia Workers’ Compensation Board, supra. Sin embargo, algunas provincias han adoptado la norma inglesa para casos ex juris en los cuales se tiene que pedir autorización para emplazar, a efectos de que en esas circunstancias el demandante es quién tiene el peso de probar que el tribunal doméstico es el más apropiado. Entre estas se encuentran Alberta, Ontario y British *18Columbia. Véanse: United Oilseed Products Ltd. v. Royal Bank of Canada, (1998) 5 W.W.R. 181 (Alta.C.A.); Frymer v. Brettschneider, (1994) 19 O.R. (3d)(60) (C.A.).


 Amchem Products Inc. v. British Columbia Workers’ Compensation Board, supra. No obstante las modificaciones canadienses a la doctrina adoptada por los Lores ingleses en Spiliada Maritime Corp. v. Cansulez Ltd., [1987] A.C. 460(HL), el peso de probar que existe otro foro más adecuado y conveniente que el doméstico sigue recayendo sobre el peticionario, que usualmente es el demandado.


 En los casos posteriores a Amchem Products Inc. v. British Columbia Workers’ Compensation Board, supra, los tribunales canadienses han confirmado el enfoque y clarificado el análisis. Véase 472900 B.C. Ltd. v. Thrifty Canada Ltd., supra.


 Brand y Jablonski, op. cit, pág. 87.


 Hayes, supra, pág. 51.


 Brand y Jablonski, op. cit., pág. 92.


 íd., págs. 102-103; M. Stückelberg, Lis Pendens and “Forum Non Conveniens” at The Plague Conference, 26 (Núm. 3) Brooklyn J. Int’l L. 949, 957 (2001). Véase, además, Oceanic Sun Line Special Shipping Co. Inc. v. Fay, (1988) 165 C.L.R. 197.


 Epstein en Fawcett, op. cit., pág. 87.


 Willendson v. Forsoket, 29 F. Cas. 1283 (1801); Garder v. Thomas, 14 Johns. 134 (1817); Johnson v. Dalton, 1 Cow. 543 (1823); The Infanta, 13 F. Cas. 37 (1848); The Maggie Hammond, 76 U.S. 435 (1869); Collard v. Beach, 87 N.Y.S. 884 (1904).


 Véanse: Foss v. Richards, 139 A. 313 (1927); Jackson & Sons v. Lumbermen’s Mutual Casualty Co., 168 A. 895 (1933); Universal Adjustment Corp. v. Midland Bank, 184 N.E. 152 (1933).


 P. Blair, The Doctrine of Forum Non Conveniens in Anglo-American Law, 29 (Núm. 1) Colum. L. Rev. 1 (1929).


 Douglas v. New Haven R. Co., 279 U.S. 377 (1929).


 Canada Malting Co. v. Paterson Co., 285 U.S. 413 (1932).


 Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 504, 506-507 (1947). Un foro está disponible si tiene jurisdicción sobre la materia y sobre todas las personas en el pleito. Véanse: Alpine View Co. Ltd. v. Atlas Copco AB, 205 F.3d 208, 221 (5to Cir. 2000); Calavo Growers of California v. Belgium, 632 F.2d 963, 968 (2do Cir. 1980). Esto se puede lograr si el demandado acepta someterse al foro alternativo. M. Davies, supra, pág. 317. Véase, además, Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257 (1981). Los autores señalan, sin embargo, que los tribunales deben asegurarse de que la disponibilidad del foro sea real y no hipotética, dado que hay países, entre ellos algunos Estados latinoamericanos, que han legislado para negarle jurisdicción a un demandante que presenta su reclamo en primer término en otro tribunal y recurre al segundo porque su reclamación fue desestimada por razón de forum non conveniens. A.L. Garro, “Forum Non Conveniens”: “Availability” and “Adequacy” of Latin American Fora from a Comparative Perspective, 35 (Núm. 1) U. Miami Inter-Am. L. Rev. 65, 74 (2003-2004).


 Gulf Oil Corp. v. Gilbert, supra, págs. 507-509.


 íd., pág. 508. Tribunales federales de menor jerarquía han entendido que el tribunal sentenciador también debe tomar en consideración el momento procesal en que se presenta la solicitud de desestimación por razón de forum non conveniens. Baumgart v. Fairchild Aircraft Corp., 981 F.2d 824, 835-836 (5to Cir. 1993); In re Air Crash Disaster Near New Orleans, LA, 821 F.2d 1147, 1165 (5to Cir. 1987).


 Gulf Oil Corp. v. Gilbert, supra, págs. 508-509. Otra consideración que no nos es pertinente en Puerto Rico, es la posibilidad de que a personas de una comunidad que no tiene relación con la controversia se les imponga el deber de ser jurado, como sucede en casos civiles en la jurisdicción federal.


 íd., pág. 508.


 Koster v. Lumbermens Mutual Co., 330 U.S. 518, 524 (1947).


 íd.


 28 U.S.C.A. sec. 1404(a).


 Pipper Aircraft Co. v. Reyno, supra, págs. 247 y 254.


 íd.


 Un tribunal extranjero es adecuado cuando no se priva a las partes de remedios ni se les trata injustamente, aunque no disfruten de los mismos beneficios que recibirían en el foro inicial. Syndicate 420 At Lloyd’s London v. Early Am. Ins., 796 F.2d 821, 829 (5to Cir. 1986). Un cambio desfavorable en la ley sólo convierte a un foro en claramente inadecuado cuando no se provea remedio alguno. Canales Martinez v. Dow Chemical Co., 219 F. Supp.2d 719 (E.D. La. 2002). Una crítica a esta interpretación es que raramente impide el traslado de casos presentados por extranjeros de escasos recursos en los cuales se demanda a empresas multinacionales por daños causados en países en vías de desarrollo. Véase W.W. Heiser, Forum Non Conveniens and Choice of Law: The Impact of Applying Foreign Law in Transnational Tort Actions, 51 Wayne L. Rev. 1161, 1172 (2005).


 Piper Aircraft Co. v. Reyno, supra, pág. 255.


 íd.


 íd. Casos posteriores han especificado algunos asuntos como que el análisis decisional debe quedar plasmado en la propia resolución o en la minuta. In re Air Crash Disaster Near New Orleans, LA, supra. Esto, para que los tribunales apelativos estén en posición de determinar aplicar el estándar de revisión en estos casos, si el foro sentenciador incurrió en un claro abuso de su discreción. Debemos indicar que aunque no existe una codificación uniforme del forum non conveniens para todos los *25estados de Estados Unidos, en 1962 el National Conference of Commissioners of Uniforms Laws sometió una recomendación a esos efectos, en la Sección 1.05 del Uniform Interstate and International Procedure Act, 13 U.L.A. 355 (1986).


 Brancl y Jablonski, op. cit., pág. 121; J. Zekoll, The Role and Status of American Law in the Hague Judgments Convention Project, 61 (Núm. 4) Alb. L. Rev. 1283, 1297 (1998). La doctrina de litispendencia tiene el propósito de evitar procedimientos paralelos en tribunales sitos en jurisdicciones diferentes. Por consiguiente, aunque con frecuencia la potestad de desestimar por litispendencia ha sido erróneamente considerada como el equivalente civilista de la doctrina de forum non conveniens, estas dos instituciones implican conceptos diferentes, que parten de diferentes presupuestos y tienen como objetivo alcanzar distintos propósitos. Véase C.A. Gabuardi, Entre la jurisdicción, la competencia y el forum non conveniens, XLI (Núm. 121) Boletín Mexicano de Derecho Comparado (enero-abril 2008), págs. 93-94.


 a.T. Von Mehren, Theory and Practice of Adjudicatory Authority, 295 Recueil Des Cours 413 (2002).


 Karayanni, op. cit, pág. 11-12. Para una discusión detallada sobre la posibilidad de incorporar la doctrina de forum non conveniens al derecho español y al de la Comunidad Europea, véanse: C. Otero García-Castrillón, Problemas de aplicación de las normas de competencia judicial internacional en el derecho español y comunitario: reflexiones en torno al forum non conveniens, 94 Rev. Fac. Der. U. Complutense 99-128 (1999-2000); C. Otero García-Castrillón, En torno a los problemas de aplicación de las normas de competencia judicial: reflexiones sobre la admisibilidad del “forum non conveniens” en el derecho español, Anuario español de derecho internacional privado, T. 1, 2001, págs. 425-434. Disponibles en el archivo institucional E-Prints Complutense: http://eprints.ucm.es.


 gn Alemania, por ejemplo, un tribunal de tutela puede abstenerse de proteger al pupilo cuando los intereses de éste pueden ser mejor servidos en una jurisdicción extranjera. Dr. Haimo Schaek en Fawcett, op. cit., pág. 191; Karayanni, op. cit., pág. 63. Los tribunales también pueden actuar con flexibilidad en los procedimientos no contenciosos en interés de menores y pueden declararse sin jurisdicción cuando la ley aplicable extranjera le requiere llevar a cabo algo que es imposible o inaceptable en su país. Dr. Haimo Schack en Fawcett, op. cit., pág. 191.
En Grecia, una acción puede ser desestimada si es “abusiva”, esto es, cuando no se demuestra ninguna relación con el foro invocado y el demandante busca alcanzar objetivos impropios o propósitos no permitidos por las normas jurisdiccionales. P. Kargados en Fawcett, op. cit, págs. 242-244. Se trata de un poder discrecional para denegar la jurisdicción internacional, que surge de la prohibición del “ejercicio abusivo de derechos” contenida en la Constitución griega y de la obligación que tienen las partes de actuar de buena fe, según el Código Civil y el Código de Procedimiento Civil. P. Kargados en Fawcett, op. cit., págs. 242-244. La jurisdicción internacional es la autoridad que tiene un tribunal para atender y resolver controversias entre distintos países o personas de países diferentes. Black’s Law Dictionary, supra, pág. 856.
Japón permite que un tribunal pueda desestimar un caso por falta de jurisdicción, basado en los principios que garantizan la igualdad de condiciones entre las partes y la pronta y apropiada administración de la justicia. C.A. Gabuardi, Entre la jurisdicción, la competencia y el forum non conveniens, XLI (Núm.121) Boletín Mexicano de Derecho Comparado (enero-abril 2008), pág. 91, FN 51; Brand y Jablonski, op. cit., págs. 124-125; Mukoda v. Boeing Co., 31 Japanese Ann. Int’l L. 216, 217 (1988). Entre las circunstancias especiales tomadas en consideración por los tribunales japoneses están: (1) las expectativas del demandado, (2) la naturaleza de la demanda o del demandado, (3) la conveniencia de las partes y (4) la carga puesta sobre el demandante al desestimar la demanda para que la presente en el foro extranjero. A. Hironaka, Jurisdictional Theory “Made in Japan”: Convergence ofU.S. and Continental European Approaches, 37 Vand. J. Transnat’l L. 1317, 1338 (2004). Como podemos observar, los tribunales japoneses no toman en consideración intereses públicos al decidir si desestiman por circunstancias especiales. Fawcett, op. cit, pág. 15.
En Suiza se permite a los tribunales rehusar ejercer su jurisdicción sobre un menor cuando las autoridades extranjeras del lugar de residencia del menor están mejor informadas y, por lo tanto, son un foro más conveniente. Fawcett, op. cit, pág. 26. Finalmente, en Argentina encontramos varios mecanismos procesales que permiten que los tribunales desestimen o rehúsen ejercer jurisdicción sobre algún caso cuando haya duda sobre la imparcialidad de los jueces locales o porque se entiende que no se va a lograr hacer justicia. Williams en Fawcett, op. cit., pág. 72.


 Fawcett, op. cit., pág. 27.


 Talpis y Kath, supra, págs. 796-797. Entre los factores tomados en consideración por los tribunales quebequenses para paralizar un litigio están la residencia, domicilio e intereses de las partes y de los testigos, la ubicación de la prueba, la posibilidad de ejecución de una sentencia, si hay abuso de procedimiento, la disponibilidad de un foro extranjero y la familiaridad del foro con el derecho sustantivo implicado. G. Goldstein en Fawcett, op. cit, págs. 154-155.


 Kassapas v. Arkon Shipping Agency, Inc., 485 So.2d 565 (La. App. 5to Cir. 1986); Trahan v. Phoenix Insurance Company, 200 So.2d 118 (La. App. 1er Cir. 1967).


 Véanse: Smith v. Globe Indem, 243 So.2d 882 (La. App. 1er Cir. 1971); Union City Transfer v. Fiels, 199 So. 206 (La. App. 1er Cir. 1940).


 La. Code. Civ. P. art. 123.


 La Conferencia de la Haya de Derecho Internacional Privado es una organización internacional con sede en la ciudad de La Haya. Tiene el propósito de homologar las normas de derecho internacional privado en el plano internacional.


 Art. 22 del Proyecto Preliminar de Convención de la Haya de Derecho Internacional Privado de 2001.


 Si se demuestra que el tribunal inicial es claramente inapropiado y que hay otro foro que tiene jurisdicción y es claramente más apropiado, el primero debe paralizar los procedimientos. Corresponde al demandante presentar la reclamación en el foro alternativo en el tiempo concedido por dicho tribunal. Si no lo presenta, el caso se desestimará en el foro inicial. Lo mismo sucederá si cumple el demandante y el foro alternativo asume jurisdicción. Además, los incisos (7) y (8) del Artículo 22, supra, que exponen circunstancias en las cuales no se puede desestimar discrecionalmente, regulan la jurisdicción especial en el caso de consumidores y trabajadores, quienes pueden reclamar en su lugar de residencia habitual.


 Los factores privados que el proyecto estima que los tribunales deben tomar en consideración son la inconveniencia del foro con relación a la residencia habitual de las partes, la naturaleza y localización de la prueba, incluyendo los documentos, testigos y procedimientos para obtenerla, si hay términos prescriptivos aplicables y la posibilidad de que se reconozca y ejecute una decisión en los méritos. Art. 22(2) del Proyecto Preliminar de la Convención de la Haya de Derecho Internacional Privado de 2001.


 principio 2.5 de los principios de procedimiento civil transnacional preparados por UNIDROIT y por el American Law Institute, http://www.unidroit.org/ english/principles/civilprocedure/ ali-unidroitprincipIes-e.pdf, 2004 (Consulta de 9 de junio de 2009).


 Comentario P-2F al Principio 2.5 de los principios de procedimiento civil transnacional preparados por UNIDROIT y por el American Law Institute, supra.


 El forum shopping es la práctica de elegir la jurisdicción o el tribunal que según la apreciación del demandante resolvería una reclamación o controversia de la manera más favorable. Black’s Law Dictionary, op. cit, pág. 666. Precisamente, se ha postulado que la doctrina de forum non conveniens es una herramienta útil contra esta práctica y, particularmente, para sopesar la atracción que ejercen ciertas jurisdicciones como resultado de leyes y procedimientos más favorables. J.W. Joyce, Forum Non Conveniens in Louisiana, 60 La. L. Rev. 293, 294 (1999).


 Stiickelberg, supra, pág. 950. La incertidumbre respecto al foro apropiado y la diversidad de soluciones posibles en casos similares también es contraria a la importancia central que en estos sistemas tiene la previsibilidad y la certeza jurídica. En Estados Unidos los tribunales han alcanzado conclusiones diametralmente opuestas en casos sobre forum non conveniens virtualmente idénticos. D.W. *32Robertson, The Federal Doctrine of Forum Non Conveniens: “An Object Lesson in Uncontrolled Discretion’’, 29 Tex. Int’l. L.J. 353, 362 (1994). Además, la revisión apelativa, limitada como está a examinar si hubo abuso de discreción, no provee mayor uniformidad. Id.


 Véase Davies, supra, pág. 313.


 Robertson, supra, pág. 371.


 Davies, supra, pág. 319.


 íd. El Prof. David W. Robertson encontró que en casos desestimados por forum non conveniens en Estados Unidos entre 1947 y 1984, solamente un pequeño *33por ciento de los demandantes obtuvo compensación. D.W. Robertson, “Forum Non Conveniens” in America and England: “A Rather Fantastic Fiction”, 103 L.Q. Rev. 398, 404-405 (1987).


 En ese entonces, el proceso requería que el tribunal inicial enviara una carta rogatoria al tribunal del Estado donde se encontraban los testigos o los documentos, por medio de canales diplomáticos que incluían varios ministros locales y extranjeros. Véase United States v. Paraffin Wax, 23 F.R.D. 289, 290 (E.D. N.Y. 1959). Además, el tribunal que recibía la carta no estaba en la obligación de cumplir con lo solicitado. R.C. O’Brien, Compelling the Production of Evidence by Nonparties in England under the Hague Convention, 24 Syracuse J. Int’l. L. & Com. 77, 80 (1997). En reacción a lo costoso y gravoso de este proceso, Estados Unidos ratificó, en 1972, la Convención sobre la Obtención de Pruebas en el Extranjero en Materia Civil o Comercial. Convención sobre la Obtención de Pruebas en el Extranjero en Materia Civil o Comercial de la Conferencia de Haya de Derecho Internacional Privado. www.hcch.net/index—en.php?act=conventions.textcid=82 (consulta de 21 de mayo de 2009).
Este convenio hace más eficiente el proceso de requerir acceso a la prueba ubicada en otros Estados y obliga al país que recibe la solicitud a cumplirla.


 Davies, supra, págs. 324-326. Véase en Westec Aerospace v. Rayteon Aircraft Co., 173 D.L.R. 4th 498 (B.C.C.A. 1999), confirmado en 197 D.L.R. 4th 211 (2001). La disponibilidad de la tecnología del video para asistir en la toma de un testimonio ha sido considerada en casos de forum non conveniens. Véanse: Kurzke v. Nissan Motor Corp., 752 A.2d 708 (N.J. 2000); Ryder Truck Rental, Inc. v. Rosenberger, 699 So.2d 713, 721 (Fla. App. 3 Dist. 1997), opinión disidente del Juez Shevin: “En cualquier caso los métodos modernos de transportación, las técnicas de video y las deposiciones pueden aliviar cualquier desventaja alegada.” (Traducción nuestra.) El videolink en vivo, a su vez, le ofrece al tribunal una amplia oportunidad de observar al testigo y dirimir su comportamiento y a las partes de interrogar y contrainterrogarlo. Si estas facilidades no están disponibles, el testimonio podría tomarse por teléfono en corte abierta con oportunidad de contrainterrogar. Véase Alderman v. S.E.C., 104 F.3d 285, 288 esc. 4 (9no Cir. 1997).


 La Convención de la Haya atiende específicamente esta situación y los Estados firmantes están obligados a acatar solicitudes en este sentido. Por otro lado, la Convención Interamericana sobre exhortos o cartas rogatorias permite que a una persona sujeta a la jurisdicción de un tribunal en Estados Unidos se le puedan enviar emplazamientos, notificaciones de citaciones para testificar y órdenes de comparecencia en países miembros, si bien actualmente este convenio no puede usarse para acceder a “pruebas de informes en el extranjero”, porque Estados Unidos hizo una reserva bajo el Artículo 2b de la Convención. Convención Interamericana sobre Exhortos o Cartas rogatorias, http:l /www.oas.org/jurídico/Spanish/Tratados¡b36.html (Consulta 21 de mayo de 2009).


 Véase E.W. Cleary & John W. Strong, The Best Evidence Rule: An Evaluation in Context, 51 (Núm. 4) Iowa L. Rev. 825 (1966).


 32 L.P.R.A. Ap. IV R. 73. Véanse, también: 32 L.P.R.A. ant. sec. 1667; Reglas de Evidencia de Puerto Rico, 9 de febrero de 2009, R. 1003.


 En Puerto Rico, el fundamento para ello se encuentra en la Regla 31 de Procedimiento Civil, salvo que la petición sea indebidamente intrusiva, en cuyo caso debe usarse la Convención de la Haya sobre evidencia. 32 L.P.R.A. Ap. III. Véase Société Nat. Ind. Aéro. v. U.S. Dist. Court, 482 U.S. 522 (1987). La Regla 34 de Procedimiento Civil federal permite que un tribunal emita una orden para que una parte produzca un documento, aunque éste se encuentre en un país extranjero. 28 U.S.C.A. R. 34.


 En esos casos el tribunal emite un subpoena duces tecum u orden de producción de documentos. Cuando los tribunales de Estados Unidos no tienen jurisdicción sobre el tercero en poder del documento, producirlo es más difícil. Ello porque la mayoría de los ordenamientos jurídicos de los países que ratificaron la Convención de la Haya sobre evidencia no lo permiten y, por ende, hicieron una reserva al Artículo 23 del convenio internacional. J. Chalmers, The Hague Evidence Convention *35and Discovery Inter Parties: Trial Court Decision Post Aerospatiale, 8 Tul. J. Int’l & Comp. L. 189, 192-194 (2000).


 Davies, supra, págs. 340-341.


 íd., pág. 354.


 íd., págs. 363-364.


 Recientemente se ha criticado el uso de la doctrina de forum non conveniens para desestimar demandas en daños y perjuicios causados por compañías estadounidenses en países de Latinoamérica, África y otros lugares en vías de desarrollo. Brand y Jablonski, op. cit., pág. 129. Entre los señalamientos está que la exclusión de los reclamos de los extranjeros en los tribunales de Estados Unidos interfiere con las presiones del mercado que permiten a los consumidores estadounidenses utilizar productos más seguros. E.T. Lear, National Interests, Foreign Injuries and Federal Forum Non Conveniens, 41 U.C. Davis L. Rev. 559, 575 (2007). Además, la desestimación por los tribunales de Estados Unidos de reclamos presentados por demandantes extranjeros contra corporaciones estadounidenses, invita a las naciones foráneas a acusar al sistema federado de proteccionismo y xenofobia. íd., pág. 601. Finalmente, algunos jueces y académicos argumentan que no debe concederse una petición de forum non conveniens cuando hay controversias importantes de política pública, como seguridad y salud pública, porque en éstas los intereses de Estados Unidos como domicilio de los demandados siempre serán iguales o mayores que los del foro extranjero. G.B. Born, International Civil Litigation in United States Courts, *363ra ed., La Haya, Kluwer, 1996, págs. 336-343.


 32 L.P.R.A. Ap. III.


 “Nuestro derecho probatorio se nutre, por decir lo menos, del derecho probatorio federal y el de California. Las Reglas de Evidencia de Puerto Rico han sido tomadas de las Reglas Federales de Evidencia y, en ciertas ocasiones, del Código de Evidencia de California. Una que otra vez se ha adoptado una regla distinta, con matiz boricua ....” E.L. Chiesa Aponte, Tratado de derecho probatorio: reglas de evidencia de Puerto Rico y federales, República Dominicana, Ed. Corripio, 2000, T. 1, Prefacio, pág. XIX. A su vez, las Reglas de Procedimiento Civil de Puerto Rico provienen de las Reglas de Procedimiento Civil Federales y de nuestra jurisprudencia. Véase R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, Michie de Puerto Rico, San Juan, 1997, págs. 12-13 y 26.


 32 L.P.R.A. Ap. Ill, R. 1. En los países que pertenecen a la tradición de common law los jueces tienen amplia discreción para actuar, a pesar de que un estatuto no les otorgue esa facultad explícitamente.


 Sin embargo, nuestro foro no será tan atractivo para los demandantes como podrían ser otros en el sistema federado, porque, a pesar de que admitimos los honorarios contingentes y tenemos un descubrimiento de prueba amplio, en los juicios civiles no interviene un jurado ni concedemos daños punitivos.


 Aunque no puede señalarse una etapa procesal específica, la moción de desestimación fundamentada en forum, non conveniens debe presentarse antes de que el caso progrese demasiado, de manera que el demandante no incurra en gastos significativos al prepararse para juicio, ya que este es precisamente uno de los inconvenientes que la doctrina trata de prevenir. ORI, Inc. v. Yusuf Lanewala, 144 Lab. Cas. (CCH) P59, 428 (2000). Por consiguiente, la presentación de la solicitud en una etapa avanzada, como, por ejemplo, si se ha realizado el descubrimiento de prueba, puede conllevar el que se deniegue la petición. Por otro lado, se ha entendido que cuando el demandante tarda en presentar la moción, consiente a que el foro inicial vea el caso, particularmente cuando su participación en el proceso adelante la disposición de la acción en los méritos. Creamer v. Creamer, 482 A.2d 346, 353 (D.C. App. 1984).


 Evidentemente, la jurisdicción del foro alternativo debe ser real y no hipotética. Asimismo, cuando el remedio ofrecido por el foro extranjero es insatisfactorio, éste no debe considerarse una alternativa adecuada.


 Véase Van Cauwenberghe v. Biard, 486 U.S. 517, 528 (1988).


 El licenciado Ramírez Sainz alega que el Tribunal de Apelaciones erró al variar la ley del caso, ya que en una ocasión anterior había dispuesto de la solicitud de desestimación basándose en la doctrina de forum, non conveniens. Sin embargo, luego de un detenido examen del expediente hemos verificado que en ningún momento procesal anterior a la sentencia aquí revisada se había evaluado la procedencia de la desestimación fundamentándose en la mencionada figura.


 Véanse: Regla 74 del Reglamento del Tribunal de Apelaciones, 4 L.P.R.A. Ap. XXII-A; Regla 34 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A.


 Regla 74(B) del Reglamento del Tribunal de Apelaciones, supra', Regla 34(d) del Tribunal Supremo, supra. Véanse: P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1, 35-36 (1988); Belmonte v. Mercado Reverón, Admor., 95 D.P.R. 257, 263-264 (1967).


 Véanse: 32 L.P.R.A. Ap. Ill R. 36; Nissen Holland v. Genthaller, 72 D.P.R. 503 (2007); Echandi Otero v. Stewart Title, 174 D.P.R. 355 (2008); E.L.A. v. Cole, 164 D.P.R. 608 (2005).